      Case 4:20-cv-01339-SWW Document 11 Filed 03/04/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION



ANDROUS HALL                                                 PETITIONER


v.                     NO. 4:20-cv-01339 SWW


DEXTER PAYNE                                                RESPONDENT



                               JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for

respondent Dexter Payne.

     IT IS SO ORDERED this 4th day of March, 2021.

                                   /s/Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
